
	
		II
		109th CONGRESS
		2d Session
		S. 2674
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 27, 2006
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Baucus, and Mr. Johnson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Native American Languages Act
		  to provide for the support of Native American language survival schools, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Languages Act
			 Amendments Act of 2006.
		2.FindingsSection 102 of the Native American Languages
			 Act (25 U.S.C. 2901) is amended—
			(1)by striking paragraph (4);
			(2)by redesignating paragraphs (1), (2), (3),
			 (5), (6), (7), (8), (9), and (10) as paragraphs (7), (8), (9), (10), (11),
			 (12), (14), (15), and (16), respectively;
			(3)by inserting before paragraph (7) (as
			 redesignated by paragraph (2)) the following:
				
					(1)historians and linguists estimate that
				there were over 300 distinct Native languages at the time of first European
				contact with North America;
					(2)as of the date of enactment of the
				Native American Languages Act Amendments Act
				of 2006, there are only about 155 Native languages remaining, and
				87 percent of those languages have been classified as deteriorating or nearing
				extinction;
					(3)according to the 2000 decennial census,
				only 32.3 percent of the 4,100,000 Native Americans report speaking a language
				other than English at home;
					(4)although the actual number and age of the
				average fluent speaker of a Native language is unknown, there have been efforts
				to suppress and eliminate Native languages throughout American history,
				resulting in fewer speakers who are fluent in a Native language;
					(5)there is a widespread practice of treating
				Native languages as if they are anachronisms, which in the past often resulted
				in acts of suppression and extermination of Native languages and
				cultures;
					(6)Native Americans in the United States have
				special status that recognizes distinct cultural and political rights,
				including the right to maintain separate
				identities;
					;
			(4)by inserting after paragraph (12) (as
			 redesignated by paragraph (2)) the following:
				
					(13)during World War II, the United States
				employed Native American code talkers who developed secret means of
				communication based on Native languages and who were critical to winning that
				war and
				others;
					;
			(5)in paragraph (15) (as redesignated by
			 paragraph (2)), by striking and after the semicolon;
			(6)in paragraph (16) (as redesignated by
			 paragraph (2)), by striking the period at the end and inserting a semicolon;
			 and
			(7)by adding at the end the following:
				
					(17)previous Federal laws have resulted in
				inadequate funding for the enormous task of preserving and supporting Native
				languages.
					.
			3.PurposesThe purposes of this Act are—
			(1)to encourage and support, consistent with
			 the policy of the United States as expressed in the Native American Languages
			 Act (25 U.S.C.
			 2901 et seq.)—
				(A)the development of Native American language
			 survival schools as innovative means of addressing the effects of past
			 discrimination against Native American language speakers; and
				(B)the revitalization of Native American
			 languages through—
					(i)education in Native American languages;
			 and
					(ii)instruction in other academic subjects
			 using Native American languages as an instructional medium;
					(2)to demonstrate the positive effects of
			 Native American language survival schools on the academic success of Native
			 American students and the students’ mastery of standard English;
			(3)to encourage and support the involvement of
			 families in the educational and cultural survival efforts of Native American
			 language survival schools;
			(4)to encourage communication, cooperation,
			 and educational exchange among Native American language survival schools and
			 the administrators of Native American language survival schools;
			(5)to provide support for Native American
			 language survival school facilities and endowments;
			(6)to provide support for Native American
			 language nests—
				(A)as part of Native American language
			 survival schools; or
				(B)as separate programs that will be developed
			 into more comprehensive Native American language survival schools;
				(7)to support the development of local and
			 national models that can be disseminated to the public and made available to
			 other schools as exemplary methods of teaching Native American students;
			 and
			(8)to develop a system of support for Native
			 American language nests and Native American language survival schools through
			 Native American language colleges.
			4.DefinitionsSection 103 of the Native American Languages
			 Act (25 U.S.C.
			 2902) is amended—
			(1)by striking For the purposes of this
			 title— and inserting In this title:;
			(2)by striking paragraph (7);
			(3)by redesignating paragraphs (1), (3), (4),
			 (6), and (8) as paragraphs (6), (13), (12), (7), and (3), respectively, and
			 moving the paragraphs so as to appear in numerical order;
			(4)by inserting before paragraph (2) the
			 following:
				
					(1)Elementary
				schoolThe term
				elementary school has the meaning given the term in section 9101
				of the Elementary and Secondary Education Act of
				1965 (20
				U.S.C.
				7801).
					;
			(5)by inserting after paragraph (3) (as
			 redesignated by paragraph (3)) the following:
				
					(4)Indian tribal
				governmentThe term
				Indian tribal government has the meaning given the term in section
				502 of the Indian Environmental General Assistance Program Act of 1992
				(42 U.S.C.
				4368b).
					;
			(6)in paragraph (5), by striking (5)
			 The terms and inserting the following:
				
					(5)Indian tribe;
				tribal organizationThe
				terms
					;
			(7)by inserting after paragraph (7) (as
			 redesignated by paragraph (3)) the following:
				
					(8)Native American
				language collegeThe term
				Native American language college means—
						(A)a tribally controlled college or university
				(as defined in section 2 of the Tribally Controlled College or University
				Assistance Act of 1978 (25 U.S.C. 1801)); and
						(B)a single, State-governed college or
				university per State (which may operate as part of a larger college or
				university) at which 1 or more Native American languages are dominant with
				respect to—
							(i)instruction; or
							(ii)use in internal communication and
				administration.
							(9)Native American
				language educational organizationThe term Native American language
				educational organization means an organization that—
						(A)is governed by a board consisting—
							(i)primarily of Native Americans; and
							(ii)as many speakers of 1 or more Native
				American languages as practicable;
							(B)is currently providing instruction through
				the use of a Native American language to at least 10 preschool, elementary
				school, or secondary school students for at least 700 hours per year per
				student;
						(C)has provided instruction through the use of
				a Native American language to at least 10 preschool, elementary school, or
				secondary school students for at least 700 hours per year per student for a
				period of not less than 3 years before the date of application for a grant or
				contract under this title; and
						(D)may be a public school that meets the
				requirements of subparagraphs (A), (B), and (C).
						(10)Native
				American language nestThe
				term Native American language nest means a site-based educational
				program that—
						(A)enrolls families with children under the
				age of 7;
						(B)is conducted through a Native American
				language for at least 700 hours per year per student; and
						(C)has the specific goal of strengthening,
				revitalizing, or reestablishing a Native American language and culture as a
				living language and culture of daily life.
						(11)Native
				American language survival schoolThe term Native American language
				survival school means a site-based educational program—
						(A)in which a Native American language is
				dominant;
						(B)that expands from a Native American
				language nest, as a separate entity or inclusive of a Native American language
				nest, to enroll families with children eligible for elementary school or
				secondary school; and
						(C)that provides a complete education through
				a Native American language with the specific goal of strengthening,
				revitalizing, or reestablishing a Native American language and culture as a
				living language and culture of daily
				life.
						;
			(8)by inserting after paragraph (13) (as
			 redesignated by paragraph (3)) the following:
				
					(14)Secondary
				schoolThe term
				secondary school has the meaning given the term in section 9101 of
				the Elementary and Secondary Education Act of
				1965 (20
				U.S.C. 7801).
					(15)SecretaryThe term Secretary means the
				Secretary of Education.
					;
				and
			(9)in each paragraph that does not have a
			 heading, by inserting a heading, in the same style as the heading in the
			 amendment made by paragraph (4), the text of which is comprised of the term
			 defined in the paragraph.
			5.Native American
			 language nests and survival schoolsThe Native American Languages Act
			 (25 U.S.C.
			 2901 et seq.) is amended by adding at the end the
			 following:
			
				108.Native American
				language nests
					(a)In
				generalThe Secretary may
				make grants to, or enter into contracts with, Native American language
				educational organizations, Native American language colleges, Indian tribal
				governments, organizations that demonstrate the potential to become Native
				American language educational organizations, or consortia of such entities for
				the purpose of establishing Native American language nests for—
						(1)students under the age of 7; and
						(2)families of the students.
						(b)RequirementsA Native American language nest receiving
				funds under this section shall—
						(1)provide instruction and child care through
				the use of a Native American language for at least 10 children under the age of
				7 for at least 700 hours per year per student;
						(2)provide compulsory classes in a Native
				American language for parents of students enrolled in a Native American
				language nest (including Native American language-speaking parents);
						(3)provide compulsory monthly meetings for
				parents and other family members of students enrolled in a Native American
				language nest;
						(4)provide a preference in enrollment for
				students and families who are fluent in a Native American language;
						(5)receive at least 5 percent of the funding
				for the program from another source, which may include any federally funded
				program (such as a Head Start program funded under the
				Head Start Act (42 U.S.C. 9831 et
				seq.)); and
						(6)ensure that a Native American language
				becomes the dominant medium of instruction in the Native American language nest
				not later than 6 years after the date on which the Native American language
				nest first receives funding under this title.
						(c)Diversity and
				priorityIn making grants and
				entering into contracts under this section, the Secretary shall—
						(1)encourage geographic, linguistic, and
				tribal diversity, to the maximum extent practicable; and
						(2)give priority to—
							(A)a Native American language nest
				that—
								(i)previously received Federal funds;
				and
								(ii)as determined by the Secretary,
				demonstrates full use of any appropriate Native American language in each
				aspect of the Native American language nest;
								(B)a Native American language survival school
				that—
								(i)previously received Federal funds;
				and
								(ii)as determined by the Secretary,
				demonstrates not less than 80 percent use of any appropriate Native American
				language in each aspect of the Native American language survival school;
								(C)the provision of direct educational
				services;
							(D)applicants that have the support of each
				appropriate tribal government; and
							(E)applicants that have researched language
				revitalization and the unique characteristics and circumstances of the
				languages of their schools.
							109.Native American
				language survival schools
					(a)In
				generalThe Secretary may
				make grants to, or enter into contracts with, Native American language
				educational organizations, Native American language colleges, Indian tribal
				governments, or consortia of such entities, to operate, expand, and increase
				the number of Native American language survival schools throughout the United
				States and the territories of the United States for Native American children
				and Native American language-speaking children.
					(b)EligibilityAs a condition of receiving funds under
				subsection (a), a Native American language educational organization, a Native
				American language college, an Indian tribal government, or a consortium of such
				entities—
						(1)shall have at least 3 years experience in
				operating and administering—
							(A)a Native American language survival
				school;
							(B)a Native American language nest; or
							(C)any other educational program in which
				instruction is conducted in a Native American language;
							(2)shall include students who are subject to
				State compulsory education laws; and
						(3)may include—
							(A)students from infancy through grade 12;
				and
							(B)the families of the students.
							(c)Diversity and
				priorityIn making grants or
				entering into contracts under this section, the Secretary shall—
						(1)encourage geographic, linguistic, and
				tribal diversity, to the maximum extent practicable; and
						(2)give priority to—
							(A)a Native American language nest
				that—
								(i)previously received Federal funds;
				and
								(ii)as determined by the Secretary,
				demonstrates full use of any appropriate Native American language in each
				aspect of the Native American language nest;
								(B)a Native American language survival school
				that—
								(i)previously received Federal funds;
				and
								(ii)as determined by the Secretary,
				demonstrates not less than 80 percent use of any appropriate Native American
				language in each aspect of the Native American language survival school;
								(C)the provision of direct educational
				services;
							(D)applicants that have the support of each
				appropriate tribal government; and
							(E)applicants that have researched language
				revitalization and the unique characteristics and circumstances of the
				languages of their schools.
							(d)Use of
				funds
						(1)Required
				usesA Native American
				language survival school receiving funds under this section—
							(A)shall consist of not less than 700 hours of
				instruction per student conducted annually through 1 or more Native American
				languages for at least 15 students for whom a Native American language survival
				school is their principal place of instruction;
							(B)shall provide direct educational services
				and school support services to students, which may include—
								(i)support services for children with special
				needs;
								(ii)transportation;
								(iii)boarding;
								(iv)food service;
								(v)teacher and staff housing;
								(vi)purchase of basic materials;
								(vii)adaptation of teaching materials;
								(viii)translation and development; and
								(ix)other appropriate services;
								(C)(i)shall provide direct or indirect
				educational and support services for the families of enrolled students on site,
				through colleges, or through other means to increase the families’ knowledge
				and use of the Native American language and culture; and
								(ii)may impose a requirement of family
				participation as a condition of student enrollment; and
								(D)shall ensure that within 3 years of
				enrollment, all students achieve functional fluency in a Native American
				language that is appropriate to the unique circumstances and endangerment
				status of the Native American language, with the ultimate goal of academic or
				cognitive fluency.
							(2)Permissible
				usesA Native American
				language survival school receiving funds under this section may—
							(A)include Native American language nests and
				other educational programs for students who—
								(i)are not Native American language speakers;
				but
								(ii)seek—
									(I)to establish fluency through instruction in
				a Native American language; or
									(II)to reestablish fluency as descendants of
				Native American language speakers;
									(B)provide instruction through more than 1
				language;
							(C)provide instruction through a regional
				program (as opposed to 1 site) to better serve geographically dispersed
				students;
							(D)include a program of concurrent and summer
				college or university education course enrollment for secondary school students
				enrolled in the Native American language survival school;
							(E)provide special support for Native American
				languages for which there are very few or no remaining Native American language
				speakers;
							(F)develop comprehensive curricula in Native
				American language instruction and instruction through Native American
				languages, including—
								(i)curricula that can be used by public
				schools for—
									(I)instruction through a Native American
				language; or
									(II)teaching Native American languages as
				subjects;
									(ii)community Native American language use in
				communities served by Native American language survival schools; and
								(iii)knowledge of a specific Native American
				language gained through research for the purpose of directly aiding the
				development of curriculum materials;
								(G)provide programs in pre-service and
				in-service teacher training, staff training, personnel development, upgrading
				of teacher and staff skills, and community resource development training, that
				shall include a program component that has as the objective of the program
				component increased speaking proficiency in Native American languages for
				teachers and staff employed in Native American language survival schools and
				Native American language nests, which may include—
								(i)visits or exchanges among Native American
				language survival schools and Native American language nests of teachers,
				staff, students, or families of students;
								(ii)participation in conferences or special
				nondegree programs focusing on the use of 1 or more Native American languages
				for the education of teachers, staff, students, or families of students;
								(iii)subject to paragraph (3), full or partial
				scholarships and fellowships to institutions of higher education—
									(I)to provide for the professional development
				of faculty and staff;
									(II)to meet requirements for the involvement of
				the family or the community of Native American language survival school
				students in Native American language survival schools; and
									(III)to develop resource personnel for Native
				American language programs in public schools;
									(iv)training in the language and culture
				associated with a Native American language survival school that is provided by
				a community or academic expert, including credit courses;
								(v)structuring of personnel operations to
				support Native American language and cultural fluency and program
				effectiveness;
								(vi)Native American language planning,
				documentation, reference material, and archives development; and
								(vii)recruitment for participation in teacher,
				staff, student, and community development; or
								(H)rent, lease, purchase, construct, maintain,
				or repair educational facilities to ensure the academic achievement of Native
				American language survival school students.
							(3)Requirements
				for recipients of fellowships or scholarshipsA recipient of a fellowship or scholarship
				under paragraph (2)(G)(iii) who is enrolled in a program leading to a degree or
				certificate shall—
							(A)be trained in the Native American language
				of the Native American language survival school, if such program is available
				through that Native American language;
							(B)complete a minimum annual number of hours
				in Native American language study or training during the period of the
				fellowship or scholarship; and
							(C)enter into a contract that obligates the
				recipient to provide the recipient’s professional services, during the period
				of the fellowship or scholarship or on completion of a degree or certificate,
				in Native American language instruction in the Native American language
				associated with the Native American language survival school in which the
				service obligation is to be fulfilled.
							110.Demonstration
				programs
					(a)Definition of
				eligible entityIn this
				section, the term eligible entity means an entity, or a consortium
				of entities (including a Native American language educational organization in
				cooperation with a Native American language college or another entity), that,
				as determined by the Secretary—
						(1)has provided support to a Native American
				language survival school or a Native American language nest during the 5-year
				period preceding the date on which the entity receives a grant from, or enters
				into a contract with, the Secretary;
						(2)has demonstrated participation in a
				national cooperative effort relating to research of Native American language
				survival schools or Native American language nests; and
						(3)has the support of at least 1 Native
				American language survival school or Native American language nest.
						(b)EstablishmentThe Secretary shall make grants to, or
				enter into contracts with, eligible entities to establish at least 4
				demonstration programs in geographically diverse locations to—
						(1)provide assistance to Native American
				language survival schools and Native American language nests; and
						(2)participate in a national study of the
				linguistic, cultural, and academic effects of Native American language survival
				schools and Native American language nests.
						(c)PurposesThe demonstration programs shall be
				established by 1 or more eligible entities for—
						(1)the development and operation of the
				various components of a regional Native American language survival school
				program and a college-level Native American language teaching and use program
				that is supportive of Native American language survival schools for children
				from infancy through grade 12;
						(2)the provision of assistance in the
				establishment, operation, and administration of Native American language
				survival schools and Native American language nests by such means as—
							(A)training;
							(B)hosting informational visits to
				demonstration sites; and
							(C)providing a national clearinghouse for data
				and information relevant to—
								(i)teaching Native American languages;
								(ii)conducting outreach;
								(iii)conducting research relating to Native
				American language nests and Native American language survival schools;
								(iv)offering courses;
								(v)providing conferences; and
								(vi)carrying out other activities;
								(3)the public or private operation of a Native
				American language survival school serving children at least through grade
				5;
						(4)cooperation between Native American
				language survival schools and Native American language nests and other
				indigenous entities across international, Indian reservation, and State
				boundaries with respect to the revitalization of Native American languages;
				and
						(5)the use of professional linguists in
				training, outreach, conferences, and visitation programs, and for provision of
				other assistance, in developing—
							(A)orthographies;
							(B)resource materials;
							(C)language documentation;
							(D)language preservation;
							(E)material archiving; and
							(F)community support development.
							(d)Use of
				technologyThe demonstration
				programs established under this section may employ synchronic and asynchronic
				telecommunications and other appropriate means to maintain coordination and
				cooperation among the programs and with participating Native American language
				survival schools and Native American language nests.
					(e)Site visit
				evaluationsThe demonstration
				programs established under this section shall provide direction to the
				Secretary in developing a site visit evaluation of Native American language
				survival schools and Native American language nests.
					(f)Followup and
				data collectionA
				demonstration program established under this section may conduct followup data
				collection and analysis on students while the students are in school—
						(1)to assess how Native American language
				survival school students are performing in comparison with other students;
				and
						(2)to identify instructional methods that are
				working and instructional methods that are not working.
						(g)Availability of
				information
						(1)In
				generalEach eligible entity
				shall make available to the Secretary any information (including any
				curriculum, translation, research, or assessment, and any data collected under
				subsection (f)) produced or collected by the eligible entity in carrying out a
				demonstration program under this section.
						(2)DistributionThe Secretary may distribute any
				information received under paragraph (1) to any other entity at no cost to the
				entity, as the Secretary determines to be appropriate.
						(3)PublicationNot less frequently than once each year,
				the Secretary shall publish in the Federal Register a list describing any
				information received under paragraph (1) during the preceding year.
						(h)Endowments and
				facilitiesA demonstration
				program established under this section may—
						(1)establish endowments to further the
				activities of the demonstration program relating to the study and preservation
				of Native American languages; and
						(2)use funds to provide for the rental, lease,
				purchase, construction, maintenance, and repair of facilities.
						(i)EvaluationNot less frequently than once each year,
				the Secretary shall evaluate each demonstration program that receives
				assistance under this section using such criteria as the Secretary determines
				to be appropriate.
					111.Achievement of
				standards
					(a)In
				generalIn recognition of the
				unique circumstances of Native American language nests and Native American
				survival schools, the Secretary shall, by regulation, provide to Native
				American language nests and Native American survival schools alternative
				methods of achieving national education standards with respect to Native
				American language education.
					(b)Certification
				and designation of paraprofessionals
						(1)Definition of
				paraprofessionalIn this
				subsection, the term paraprofessional means a person who, at a
				Native American language nest or a Native American survival school—
							(A)provides educational services relating
				solely to Native American language or Native American culture; or
							(B)provides bilingual educational assistance
				to a teacher.
							(2)Certification
				and designation
							(A)In
				generalNotwithstanding any
				other provision of law (including regulations), a paraprofessional shall be
				considered to meet any applicable requirement relating to qualifications or
				training for teachers or staff, with respect to the services and assistance
				described in paragraph (1) only, if the paraprofessional—
								(i)receives a certification from an Indian
				tribe associated with the Native American language used by the
				paraprofessional; or
								(ii)is designated as a Native American language
				expert or a Native American cultural expert by a Native American language
				educational organization associated with the Native American language or
				culture taught by the paraprofessional.
								(B)Factors for
				considerationIn certifying
				or designating a paraprofessional under subparagraph (A), an Indian tribe or
				Native American language educational organization shall take into consideration
				whether the paraprofessional has demonstrated high achievement with respect
				to—
								(i)the Native American language used by the
				paraprofessional;
								(ii)the Native American culture to be taught by
				the paraprofessional; or
								(iii)pedagogy appropriate to the Native American
				language or culture to be taught by the paraprofessional.
								(C)Approval by
				SecretaryNot later than 180
				days after the date on which an Indian tribe or Native American language
				educational organization certifies or designates a paraprofessional under
				subparagraph (A), the Indian tribe or Native American language educational
				organization shall submit the certification or designation to the Secretary for
				approval.
							(D)ReviewNot less frequently than once every 5
				years, an Indian tribe or Native American educational organization shall
				review, and revoke, as the Indian tribe or Native American educational
				organization determines to be appropriate, a certification or designation under
				this paragraph.
							(c)RecognitionNotwithstanding any other provision of law,
				no Federal agency, State or local educational agency, early childhood education
				program, institution of higher education, or other entity that provides or
				receives assistance under Federal law shall fail to recognize as meeting
				applicable Federal requirements—
						(1)a satisfactory score of a student of a
				Native American language nest or Native American survival school on a
				performance assessment in accordance with regulations promulgated pursuant to
				subsection (a); or
						(2)the training or qualifications of a
				paraprofessional certified or designated under subsection (b).
						112.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title such sums as are
				necessary for each of fiscal years 2007 through
				2012.
				.
		
